      Case 4:20-cv-00919 Document 28 Filed on 07/14/21 in TXSD Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JACQUELINE S. HALLIBURTON                         §
           Plaintiff,                             §
                                                  §
V.                                                §
                                                  §
OCWEN LOAN SERVICING, LLC,                        §
PHH MORTGAGE CORPORATION,                         §
NEWREZ MORTGAGE LLC, and THE                      §
BANK OF NEW YORK MELLON                           §          CIVIL ACTION NO. 4:20-CV-00919
TRUST COMPANY, NATIONAL                           §
ASSOCIATION AS TRUSTEE FOR                        §
RESIDENTIAL ASSET MORTGAGE                        §
PRODUCTS, INC., HOME EQUITY                       §
MORTGAGE ASSET-BACKED PASS-                       §
THROUGH CERTIFICATES, SERIES                      §
2004-KR2                                          §
            Defendants.                           §

                              JOINT NOTICE OF SETTLEMENT

        Pursuant to Local Rule 16.3, Plaintiff Jacqueline S. Halliburton (“Plaintiff”) and Defendants

PHH Mortgage Corporation, on its own behalf and as successor-by-merger to Ocwen Loan Servicing,

LLC (“PHH”), NewRez Mortgage, LLC (“NewRez”), and The Bank of New York Mellon Trust

Company, National Association as Trustee for Residential Asset Mortgage Products, Inc., Home

Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2004-KR2 (“BONY Mellon”)

(collectively, “Defendants”) hereby notify the Court that they have reached a settlement. The

parties are in the process of preparing final settlement documentation, and anticipate submitting

dismissal papers to the Court within sixty (60) days of the date of the filing of this notice.

        Accordingly, the parties respectfully request that the Court cancel all upcoming deadlines

in this case in order to allow the parties time to finalize the settlement and submit Plaintiff’s

dismissal.



                                                  1
16789381.1
      Case 4:20-cv-00919 Document 28 Filed on 07/14/21 in TXSD Page 2 of 3




                                           Respectfully submitted,

                                     By: /s/ Rachel Sechelski (w/permission)
                                            Richard Tomlinson
                                            State Bar No. 20123500
                                            rtomlinson@lonestarlegalaid.org
                                            Rachel Sechelski
                                            State Bar No. 24096053
                                            rsechelski@lonestarlegalaid.org
                                            LONE STAR LEGAL AID
                                            1415 Fannin St.
                                            Houston, Texas 77002
                                            Phone: 713-652-0077 Ext. 1056
                                            Facsimile: 713-652-0044

                                            Attorneys for Plaintiff


                                     By: /s/ Matthew A. Knox
                                            Emily Stroope
                                            State Bar No. 24070692
                                            estroope@mcglinchey.com
                                            MCGLINCHEY STAFFORD, PLLC
                                            6688 North Central Expressway, Suite 400
                                            Dallas, Texas 75206
                                            Phone: 214-445-2445
                                            Facsimile: 214-445-2450

                                           Matthew A. Knox
                                           State Bar No. 24071102
                                           mknox@mcglinchey.com
                                           MCGLINCHEY STAFFORD, PLLC
                                           1001 McKinney, Suite 1500
                                           Houston, TX 77002
                                           Telephone:     (713) 520-1900
                                           Facsimile:     (713) 520-1025

                                           Attorneys for Defendants




                                       2
16789381.1
      Case 4:20-cv-00919 Document 28 Filed on 07/14/21 in TXSD Page 3 of 3




                             CERTIFICATE OF CONFERENCE

        I hereby certify that on July 14, 2021, the undersigned provided a draft of the foregoing
notice to counsel for Plaintiff who represented they joined in the notice and granted permission to
file.

                                               /s/ Matthew A. Knox
                                             Matthew A. Knox



                                CERTIFICATE OF SERVICE

        I hereby certify that on July 14, 2021, a copy of the above and foregoing was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing has been
forwarded to all counsel of record as follows:

                                          Via CM/ECF
                                        Rachel Sechelski
                                       Attorney-in-Charge
                                  rsechelski@lonestarlegal.org
                                          Amir Befroui
                                   abefroui@lonestarlegal.org
                                    500 Jefferson, 17th Floor
                                      Houston, TX 77002

                                           Via E-Mail
                                        Rich Tomlinson
                                       Lone Star Legal Aid
                                       1415 Fannin Street
                                      Houston, Texas 77002
                                 RTomlinson@lonestarlegal.org

                                     Attorneys for Plaintiff

                                               /s/ Matthew A. Knox
                                             Matthew A. Knox




                                                3
16789381.1
